Dear Mayor Overton:
The Town of Maringouin questions if it may install, at its expense, sewer, water, and gas lines on private property.
It is our opinion that the Town of Maringouin may not do so. Article7, Section 14 of the Louisiana Constitution prohibits the loan, pledge, or donation of public funds to any person, association or corporation. The use of public funds by a public entity for the benefit of someone else when it is under no obligation to do so is a donation and is therefore prohibited by the constitution. We previously opined that municipalities could not use public funds to benefit a private landowner, specifically in the instance of installing or connecting sewer services.1
We trust that this adequately responds to your request. If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ________________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  February 21, 2003
1 Atty. Gen. Op. Nos. 00-82, 00-485.